Citation Nr: 1740555	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  14-01 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION


The Veteran served on active duty in the United States Air Force from January 1973 to January 1993, with service in Southwest Asia.  He earned the Air Force Outstanding Unit Award with Valor Device and with one Bronze Oak Leaf Cluster.  He died in March 2013.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision from the Department of Veterans Affairs (VA) Pension Management Center is St. Paul, Minnesota.   Jurisdiction of this matter was transferred to the Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2017, the appellant received notification that the hearing before the Board in this matter was to be held at the RO in Chicago, Illinois on August 17, 2017.  On August 1, 2017, VA received the appellant's request to have the hearing moved to a location closer to her home because she had been ill and could not afford to travel to the RO in Chicago.  On August 8, 2017, VA received a second request to have the hearing relocated, indicating that the appellant could appear for a hearing at the RO in St. Louis, Missouri.

The Board finds that good cause exists to grant the appellant's request to change the location of her hearing in light of her illness and inability to travel.  Because video conference hearings are scheduled by the RO, remand is necessary so that the appellant's hearing can be rescheduled.  See 38 C.F.R. §§ 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

Consistent with the appropriate procedures, schedule the appellant for hearing at the RO in St. Louis, Missouri.  See August 8, 2017 Correspondence. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

